DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over de la Cruz et al., 8,834,289 in view of Frame et al. 2015/0217167.

Claim 1 is considered shown in fig. 4 of Cruz with a triangular shaped channel and a rounded apex as shown;

    PNG
    media_image1.png
    795
    880
    media_image1.png
    Greyscale

   While he mentions the radius of curvature of the front wall 40 to be between 20-45mm (.79 to-1.77(col. 7, ln. 49), he fails to discuss the same for the rear wall at (39).  However, he shows that such shapes and “dimensions of flexure 36 are selected to provide a desired flexibility during a ball impact.” (col. 7, ln. 29).  He shows that such features can be designed and analyzed using finite element analysis (col. 7, ln. 67). Since the shape of the rear wall is recognized as a result effective variable that can be analyzed using finite element analysis to obtain desired flex, it would have been obvious to have selected a radius of curvature between 2-2.5 inches in order to adjust the flex to a desired amount. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2 and a channel of constant height from heel to toe is considered shown by the dimension H of TABLE 1. 
Claim 5 is considered shown where the flexure is disclosed as being located within 20mm of the strike face considering to show a range from 0 to .78 inches enveloping the claimed range. 
With respect to clams 3 ad 4, while Cruz does not discuss wall thicknesses, from Frame it is taught that the thickness of the front wall varies [086] and that such thicknesses and dimensions “may be selected to provide desired behavior” [0129] and the thickness of the apex, “are selected to tune the flexure 812 to a desired frequency and vibration during impact with a golf ball.” [0186].  As such, to have increase the thickness of the flexure as desired would have been obvious in order to tune the performance of the club as desired. 
Conclusion
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed. The transition features of claims 6 and 11, disclosed as 140 at [0048] between the face and flexure does not appear to be a fairly taught combination by the art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711